Exhibit 10.2

 

Laurence S. Geller

 

STRATEGIC HOTEL CAPITAL, INC.

2004 INCENTIVE PLAN

STOCK OPTION GRANT NOTICE

Strategic Hotels & Resorts, Inc. (the “Company”) hereby grants to you an Option
(the “Option”) to purchase shares of the Company’s Common Stock under the
Strategic Hotel Capital, Inc. 2004 Incentive Plan (the “Plan”). The Option is
subject to all the terms and conditions set forth in this Stock Option Grant
Notice (this “Grant Notice”) and in the Stock Option Agreement and in the Plan,
which are attached to and incorporated into this Grant Notice in their entirety.

Participant:

Laurence S. Geller

Grant Date:

September 7, 2006

Number of Shares Subject to Option:

669,797

Exercise Price (per Share):

$20.40

Option Expiration Date:

September 7, 2016 (subject to earlier termination in accordance with the terms
of the Plan and the Stock Option Agreement)

Type of Option:

Nonqualified Stock Option

Vesting and Exercisability Schedule:

One-third of the Shares subject to the Option will vest and become exercisable
as follows:

 

Date

Number Becoming Vested

Cumulative Vested

 

December 31, 2008

223,266

223,266

 

December 31, 2009

223,266

446,532

 

December 31, 2010

223,265

669,797

 

provided you remain employed by the Employer on such dates.

If your employment terminates due to death, Disability, Constructive Termination
or Termination without Cause either within the Agreement Term or after the
Agreement Term if the Company or its successor notifies you of its intention not
to extend the Agreement Term to December 31, 2010, the Option shall immediately
vest and become exercisable. For purposes of this Grant Notice, “Constructive
Termination,” “Termination without

 

 

-1-



 

 

--------------------------------------------------------------------------------

 

 

 

Cause,” “Disability” and “Agreement Term” shall have the meanings assigned to
such terms in your employment agreement dated September 7, 2006 (“Employment
Agreement”). The Option shall immediately vest upon a Change of Control. For
purposes of this Grant Notice, “Change of Control” shall have the meaning
assigned to “Change in Control” under the Employment Agreement.

 

 

-2-



 

 

--------------------------------------------------------------------------------

 

Additional Terms/Acknowledgement: You acknowledge receipt of, and understand and
agree to, this Grant Notice, the Stock Option Agreement and the Plan.

 

STRATEGIC HOTELS & RESORTS, INC.


By:  /s/ Janice J. Peterson

Its:  Vice President, Human Capital

LAURENCE S. GELLER



/s/ Laurence S. Geller

Signature


Date: September 7, 2006

Date: September 7, 2006

Attachments:
1. Stock Option Agreement
2. 2004 Incentive Plan

 

 

 

-3-



 

 

--------------------------------------------------------------------------------

 

STRATEGIC HOTEL CAPITAL, INC.

2004 INCENTIVE PLAN

STOCK OPTION AGREEMENT

Pursuant to your Stock Option Grant Notice (“Grant Notice”) and this Stock
Option Agreement, Strategic Hotels & Resorts, Inc. has granted you an Option
under its 2004 Incentive Plan (the “Plan”) to purchase the number of shares of
the Company’s Common Stock indicated in your Grant Notice (the “Shares”) at the
exercise price indicated in your Grant Notice. Capitalized terms not explicitly
defined in this Stock Option Agreement but defined in the Plan shall have the
same definitions as in the Plan.

The details of the Option are as follows:

1.            Vesting and Exercisability. Subject to the limitations contained
herein, the Option will vest and become exercisable as provided in your Grant
Notice, provided that except to the extent otherwise specified in the Grant
Notice, vesting will cease after the termination of your employment with the
Employer (“Termination of Employment”) and the unvested portion of the Option
will terminate.

2.            Method of Exercise. You may exercise the Option by giving notice
to the Company, in form and substance satisfactory to the Company, which will
state your election to exercise the Option and the number of Shares for which
you are exercising the Option. The written notice must be accompanied by full
payment of the exercise price for the number of Shares you are purchasing. You
may make this payment in any combination of the following: (a) by cash; (b) by
check acceptable to the Committee; (c) by using shares of Common Stock; (d) by
instructing a broker to deliver to the Company the total payment required by
means of a “cashless exercise”; or (e) by any other method permitted by the
Committee.

3.            Treatment Upon Termination of Employment or Service Relationship.
Except to the extent otherwise specified in the Grant Notice, the unvested
portion of the Option will terminate automatically and without further notice
immediately upon your Termination of Employment for any reason other than death,
Disability, Constructive Termination or Termination without Cause. For purposes
of this Stock Option Agreement, the terms “Disability,” “Constructive
Termination,” “Termination without Cause,” “Cause” and “Change in Control” shall
have the meanings given to such terms in your employment agreement dated
September 7, 2006 (“Employment Agreement”). You may exercise the vested portion
of the Option as follows:

(a)         Constructive Termination or Termination Without Cause on or Within
24 Months of Change in Control. If your employment terminates by reason of a
Constructive Termination or a Termination without Cause on or within twenty-four
months after a Change in Control, you may exercise the Option only on or before
the third anniversary of your Termination of Employment, provided that in no
event shall the Option be exercisable after the Option Expiration Date.

 

-1-



 

 

--------------------------------------------------------------------------------

 

(b)         Constructive Termination, Termination Without Cause, Death or
Disability. If your employment terminates during the Agreement Term by reason of
a Constructive Termination or a Termination without Cause prior to a Change in
Control or more than twenty-four months after a Change in Control or if your
employment terminates because of death or Disability during the Agreement Term,
you (or your estate or beneficiary) may exercise the Option only on or before
the end of a period of months after your Termination of Employment equal to the
greater of (i) twelve months or (ii) the number of full and partial months
remaining as of your Termination of Employment on the then current term of your
Employment Agreement (as amended from time to time), provided that in no event
shall the Option be exercisable after the Option Expiration Date. If your
employment terminates after the Agreement Term by reason of a Constructive
Termination, Termination without Cause, death or Disability after notification
by the Company or its successor of its intention not to extend the Agreement
Term to December 31, 2010, you may exercise the Option only on or before the
third anniversary of your Termination of Employment, provided that in no event
shall the Option be exercisable after the Option Expiration Date.

(c)          Other Terminations. If your employment is terminated for Cause, the
Option shall automatically expire upon such termination for Cause. If your
employment terminates for any reason other than for Cause, Constructive
Termination, Termination without Cause, death or Disability, you may exercise
the vested portion of the Option only on or before the ninetieth (90th) day
after your Termination of Employment which ninety (90) day period will be
extended to one hundred eighty (180) days if you are prohibited from selling
shares because of “blackout periods” or other securities law issues during such
initial ninety (90) day period, provided that in no event shall the Option be
exercisable after the Option Expiration Date.

It is your responsibility to be aware of the date the Option terminates.

4.            Securities Law Compliance and Other Restrictions. Notwithstanding
any other provision of this Agreement, you may not exercise the Option unless
the Shares issuable upon exercise are registered under the Securities Act or, if
such Shares are not then so registered, the Company has determined that such
exercise and issuance would be exempt from the registration requirements of the
Securities Act. The exercise of the Option must also comply with other
applicable laws and regulations governing the Option, and you may not exercise
the Option if the Company determines that such exercise would not be in material
compliance with such laws and regulations. In the event of an underwritten
public offering by the Company of its equity securities pursuant to an effective
registration statement filed under the Securities Act, no person may sell, make
any short sale of, loan, hypothecate, pledge, grant any option for the purchase
of, or otherwise dispose of or transfer for value or otherwise agree to engage
in any of the foregoing transactions with respect to any Shares issued pursuant
to an Award granted under the Plan to the extent and for such period of time as
may be requested by the underwriters.

5.            Limited Transferability. During your lifetime only you can
exercise the Option. The Option is not transferable except by will or by the
applicable laws of descent and

 

 



-2-

 

--------------------------------------------------------------------------------

 

distribution. The Plan provides for exercise of the Option by a beneficiary
designated on a Company-approved option beneficiary designation form or the
personal representative of your estate. Notwithstanding the foregoing, the
Committee or its delegate, in its sole discretion, may permit you to assign or
transfer the Option, subject to such terms and conditions as specified by the
Committee or its delegate.

6.           Withholding Taxes. As a condition to the exercise of any portion of
an Option, you must make such arrangements as the Company may require for the
satisfaction of any federal, state, local or foreign withholding tax obligations
that may arise in connection with such exercise.

7.            Option Not an Employment Contract. Nothing in the Plan or any
Award granted under the Plan will be deemed to constitute an employment contract
or confer or be deemed to confer any right for you to continue in the employ or
service of, or to continue any other relationship with, the Employer or limit in
any way the right of the Employer to terminate your employment, service or other
relationship at any time.

8.            Binding Effect. This Agreement will inure to the benefit of the
successors and assigns of the Employer and be binding upon you and your heirs,
executors, administrators, successors and assigns.

 

 



-3-

 

--------------------------------------------------------------------------------

 